MoNtg-OMERy, J.
On May the 8th, 1900, the defendant appealed from an order made by the Board of Commissioners of Iredell County, granting certain changes in the public road over the lands of the defendant. The appeal bond was given on the 15th inst., and filed with the Clerk of the Board by the defendant’s attorenys, with a request that the appeal and bond should be sent up by him at the next term of the Superior Court of Iredell, which would commence on the 21st of the same month and year. No further attention was paid to the appeal by the defendant’s attorney until two